Title: To James Madison from Charles Massey Jr., 25 January 1817
From: Massey, Charles Jr.
To: Madison, James


        
          Honoured sir,
          Chaptico January 25th. 1817.
        
        I once more beg your goodness towards a poor and unfortunate child, that was taken from me a mere Infant by his uncle and carried To the state of pennsylvania and there his cruel uncle desearted him, and being young and thoughtless like all poor lost children there was a gentleman on the road gave him a letter and told him there was money In it, to put it in the post office, and he thoughtless like all other lost children from there parents and being young only fourteen years of age and no friend in that part of the globe to give him any Kind of advice, he broke the letter open and took out about tweenty Dollars, he then was committed To jail and then tried and was condemn’d, and his punishment was two years confinement in the Penitentiary in Philadelphia, therefore, my honoured sir I hope you will take the thoughtlesness of youth in consideration and grant to the

writer of this feeble letter which has tears in his eyes at this moment and endeavouring to do All he can to rescue his beloved and absent brother he begs you in the most earnest manner, To ask you If you would be so good and benevolent as It is comepletely in your power and no other pearsons on this earth, to be good enough To give me a reprieve for him, If you do my dear sir, will you be so good as to inclose the reprieve to me and direct the letter to chaptico Saint marys county maryland where I shall certainly get it and I hope intrust in god that you will favour me a poor wretched being as I am with a few lines, the name of my poor half brother is William Simms Yeatman I am Your most obt and very humble Servt
        
          Charles Massey Jnr.
        
      